Order entered June 28, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-00892-CR
                              No. 05-20-00893-CR
                              No. 05-20-00894-CR
                              No. 05-20-00895-CR
                              No. 05-20-00896-CR
                              No. 05-20-00897-CR
                              No. 05-20-00898-CR
                              No. 05-20-00899-CR
                              No. 05-20-00918-CR
                              No. 05-20-00919-CR

               JONATHON DALE MCDONALD, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the 194th Judicial District Court
                          Dallas County, Texas
  Trial Court Cause Nos. F20-36385-M, F20-36384-M, F20-11897-M, F20-
  11898-M, F20-11856-M, F20-36296-M, F20-36299-M, F20-36297-M, F20-
                        36392-M & F20-36363-M

                                   ORDER

     Before the Court is the State’s June 23, 2021 motion for an extension of time
to file its brief. We GRANT the motion and ORDER the brief received along with

the motion filed as of the date of this order.



                                                 /s/   DENNISE GARCIA
                                                       JUSTICE